Citation Nr: 9907885	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-37 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


REMAND

The veteran had active service from June 1967 to June 1991.

In December 1998, the veteran appeared at a Travel Board 
hearing conducted at the RO by a Member of the Board.  That 
member has since left the Board.  The law requires that the 
Board member who conducts a hearing on an appeal participate 
in any decision made on that appeal.  See 38 U.S.C.A. § 7102 
(West 1991); 38 C.F.R. § 20.707 (1998).  Accordingly, the 
Board notified the veteran of his right to a further Board 
hearing.  In March 1999, the veteran responded that he did in 
fact desire to attend another hearing at the RO before a 
Member of the Board.  Such hearing must be scheduled.

Thus, this case is remanded for the following:

The RO should schedule the veteran for 
another Travel Board hearing.  The 
veteran should be advised that he is free 
to submit additional evidence at the time 
of the hearing.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


